Title: To Thomas Jefferson from James Sullivan, 2 August 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 2d August 1807
                        
                        The mail that carries this has a letter to the war department on the public concerns of this state. I am very
                            sensible of the impropriety of addressing letters to you: but there are things which it is necessary for you to know, that
                            cannot be communicated through the heads of departments. As no answer is expected to this, I hope the casting your eye
                            over it will not add too much to the burden of public concerns with which you are oppressed.
                        I thank you for the attention you paid to the letter I wrote you since I have been at the head of this
                            state.
                        This contest with great britian seems with us to be in a singular Situation. You have seen, no doubt, the
                            many spirited resolutions contained in the gazettes on that subject. You observe that republicans and federalists
                            apparently unite in support of your proclamation. This was very pleasing and very important: for such has been the course
                            of the government here, that our Militia and our magistracy are almost intirely in the hands of men under the denomination
                            of federalists. Some few of these are inveterate against your adminisn. and irreconcilable to a republican
                            government. I imagined that it might be good policy to rob these of that support by which they are upheld in their
                            confidence, by appointing moderate federalists to offices; this measure is necessary in order to prevent schisms among the
                            republicans. There being not offices enough for them all, those who are disappointed become unfriendly. But the
                            federalists have been rancorous and abusive, and the other party, now ruling, are apt to indulge resentment, not to say
                            revenge. This, has an increasing effect to unite the federalists again in favour of great britian, and against their
                            country. Their feelings and language is, and will of consequence be, why shall we fight to maintain a government which
                            excludes us from every office and place? They are now coming forward in the federal gazettes excusing and Justifying the
                            late English aggression, as well as using arguments of pretended policy to
                            induce us to submit. The Judges of the general government, are uniformly, almost, among their leaders; those cannot be
                            removed. The Judges of our supreme court, and our Judges and magistrates generally are united in favour of every claim of
                            the english cabinet upon this country. Indeed there is now no doubt of a compact between an american party, who had once
                            the mighty Hamilton at their head, and the Pitt & Hawksbury party in England to change our government. The desperate
                            Burr appears to have been, at last, their miserable hope. This party comprehends but a small proportion of the men who are
                            called federalists, but our bad policy is gaining that strength for them without which they would soon loose their
                            importance. We have been wrong in one part of the adminisn. of our governments, which ought to be corrected.
                        Our governmental certificates under the solemnity of a public seal have become increditable to a proverb. It is not so in England only, but in france, and over the world.
                            The reason is, that the Gentlemen of the heads of the governments issue blanks under the public seals, and leave them to
                            be filled by secretaries, and their clerks. In our state they are sold in notaries offices. The detections of falshood
                            have been frequent; and our honest Citizens have lost that protection to their persons and property, which those
                            certificates ought to Afford them.
                        This is an evil difficult to remedy, but I mean to suggest the idea of the Presidents writing to the
                            executive of each State, advising to a correction of the practise. When I was first in office, I found a number of those
                            blanks on my table waiting for my signature; but I refused to sign a blank. the public seal was put into my hands by the
                            people and I found no authority to deliver it over to the Secretary and his clerks, for their benefit, and for the benefit
                            of the notary publicks. The council on the question being stated to them Justified my conduct. 
                  I have the honour to remain
                            with the greatest respect to you personally, your Most humble Servant
                        
                            James Sullivan
                            
                        
                        
                            The warm federalists are assiduous in urging it on
                                the public opinion that great Britian will never forsake the claim of searching our vessels for deserters. On the
                                other hand our republicans say our government cannot yeild such a right but with the national independence. All agree
                                that we can never allow them to man the navy from our citizens by coercion—The great question perhaps rests on the
                                mode of remedy, and the form of evidence—Cannot this be as well settled without, as after a war by negociation?
                        
                    